                                       UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF PENNSYLVANIA
                                             HARRISBURG DIVISION

   IN RE: Omer Albert Higley                                                                       CASE NO.: 1:19-bk-00679-HWV


                            TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than
for security, of the claim referenced in this evidence and notice.

 NewRez LLC d/b/a                                                               Ditech Financial LLC
 Shellpoint Mortgage Servicing                                                  Name of Transferor
 Name of Transferee


 Name and Address where notices to transferee                                   Court Claim # (if known): 7-2
 should be sent:                                                                Amount of Claim: $153,348.42
                                                                                Date Claim Filed: 08/13/2019
 NewRez LLC d/b/a Shellpoint Mortgage Servicing
 P.O. Box 10826
 Greenville, SC 29603-0826

 Phone: 800-365-7107                                                            Phone: (888) 298-7785
 Last Four Digits of Acct #: 5318                                               Last Four Digits of Acct #: 1129


Name and Address where transferee payments
should be sent (if different from above):

Phone: ______________________
Last Four Digits of Acct #: ______


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.


 By: /s/ Keith Labell                                                           Date: March 10, 2020
 Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




Case 1:19-bk-00679-HWV                       Doc 34 Filed 03/10/20 Entered 03/10/20 12:41:58                                        Desc
                                             Main Document    Page 1 of 2
                              UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA
                                    HARRISBURG DIVISION

  IN RE: Omer Albert Higley                                            CASE NO.: 1:19-bk-00679-HWV


                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 11, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, and a true and correct copy has been served via United States

Mail to the following parties:

Omer Albert Higley
2747 Horseshoe Pike
Palmyra, PA 17078

And via electronic mail to:

Gary J Imblum
Imblum Law Offices, P.C.
4615 Derry Street
Harrisburg, PA 17111

Charles J DeHart, III (Trustee)
8125 Adams Drive, Suite A
Hummelstown, PA 17036

Asst. U.S. Trustee
United States Trustee
228 Walnut Street, Suite 1190
Harrisburg, PA 17101

                                               Robertson, Anschutz, Schneid & Crane LLC
                                               Authorized Agent for Secured Creditor
                                               10700 Abbott's Bridge Road, Suite 170
                                               Duluth, GA 30097
                                               Telephone: 470-321-7112
                                               Facsimile: 404-393-1425

                                               By: /s/ Stephanie Liberus
                                               Email: Sliberus@rasflaw.com




Case 1:19-bk-00679-HWV            Doc 34 Filed 03/10/20 Entered 03/10/20 12:41:58                 Desc
                                  Main Document    Page 2 of 2
